McCORD, Circuit Judge.
A. B. Taylor sued L. A. Wood, Í,. A. Wood & Company, a corporation, and Charles B. Randolph for personal injuries he sustained on the highway as the result of an accident.
The important facts are these: On a day in January, 1944, the plaintiff, Taylor, was riding a bicycle along the Tennessee *549highway in Bartow County, Ga., on his way to lunch. L. A. Wood and Charles B. Randolph were riding in an automobile which was the property of L. A. Wood & Company, and was being driven by Randolph and was in and about the business of L. A. Wood & Company.
At a point near a store and filling station Randolph attempted to pass Taylor and the car and bicycle collided and Taylor was sorely injured. Taylor’s explanation of the accident was that he was riding on his right side of the highway when something struck him in the back; that he heard no horn sounded; received no warning; and the first thing he knew was when he regained consciousness in a hospital the next day. L. A. Wood testified that as Randolph attempted to pass Taylor he suddenly swerved his bicycle into the car and was thereby injured. Wood had invited Randolph, a Ford salesman, to travel with him. After they had traveled several miles, Wood requested Randolph to drive the car for him. There is no dispute that L. A. Wood was the president of the L. A. Wood & Company corporation; that on the day in question and at the time of the accident the automobile was being used in and about the business of the company; that Wood requested Randolph to drive for him; that the day was clear, visibility good, the road straight; and that the time of the accident was about noon. Wood further testified that the car was being driven at the time at about a speed of 20 to 25 miles per hour. Two highway patrol officers, who arrived shortly after the accident and who testified as witnesses for defendants, examined the car and the bicycle at the place of collision, measured the road and found that the automobile had skidded or made marks by the application of the brakes for a distance of 110 feet after the collision, and that the car finally turned almost entirely off the highway and stopped. Both officers gave as their opinion, without objection, that the automobile was traveling at the time of the accident at a speed of approximately 50 miles per hour. Witnesses for the plaintiff testified that the car was “going fast.” One witness estimated the speed at 55 miles per hour and another at 60. One of the handles on the door of the automobile was broken off by the impact and driven into the back of the plaintiff. It is further without dispute that the plaintiff’s right side was paralyzed; that he suffered much pain and was permanently injured.
There was no issue as to jurisdiction. The court directed a verdict for L. A. Wood, individually, which left as defendants Randolph and L. A. Wood & Company, and the case was tried to a jury.
There was no error in the court’s refusal to give the charge requested by the defendants as to the duty of the plaintiff to give a signal if and when he was turning from the highway to the right or left. The evidence on this question was sharply in conflict, the plaintiff testifying that he was going straight ahead when he was stricken and the two witnesses Wood and Randolph testifying that he suddenly swerved to his left. Therefore, the charge was clearly argumentative. Moreover, it was covered by the court’s oral charge.
There was abundant evidence to 'support the verdict of the juryv It was open to them to find that L. A. Wood was the president of L. A. Wood & Company, a corporation; that as president of the company he was making a trip to Carters-ville, Ga., on business for the company; that Randolph was driving the automobile at the request of Wood at the time of the accident; that Wood was seated by Randolph on the front seat of the Cadillac car when they attempted to pass Taylor on his bicycle; that Randolph was driving very fast, taking into consideration the place of the collision; that Randolph did not know that he had collided with the bicycle until Wood told him, “That man hit us”; and he then applied the brakes; that the concrete road showed brake or skid marks 110 feet from the place of the accident; that Randolph in passing the bicycle cut back too soon and thereby caused the handle of one of the doors to strike Taylor in the back.
The explanation of counsel for defendant as to how the accident occurred will disclose, we think, in some sort, the speed of the automobile: “Since Mr. Taylor’s injury was in the back, appellants respectfully insist that there is no way to consider all of the evidence on the subject and reconcile it with the point of injury on Mr. Taylor’s body, except by accepting Mr. Wood’s evidence to the effect that the bicycle did pivot and swerve into the car, thus turning the rear of the bicycle and *550Mr. Taylor’s back into the side of the automobile.”
If the jury were to follow this explanation they would be required to find that the bicycle pivoted or backed into the automobile which was traveling at a speed of 50 miles or more.
The court further charged the j.ury: “Defendant Randolph would be liable for his own negligence, and' the defendant corporation, L. A. Wood & Company, would also be liable for the acts done by Randolph while acting as its agent within the scope of his authority, as it is stipulated that Randolph was acting as the agent of L. A. Wood & Company in this case, while driving the automobile at the time of the collision.”
The court predicated the giving of this charge on the following stipulation: “It is agreed by the parties that the automobile in question was the property of L. A. Wood & Company, and at the time of the accident it was engaged in the business of the company.”
We are of opinion that the court was warranted in interpreting the stipulation to mean that since the automobile was “engaged in the business of the company” at the time of the accident, then certainly Randolph, who was then and there driving the car, was the agent of the company.
If the stipulation does not mean what the court interpreted it to mean, then it is ambiguous, and the court should not be put in error by ambiguities in the stipulation. Clason v. Matko, 223 U.S. 646, 32 S.Ct. 392, 56 L.Ed. 588.
Wood was the president of the company. He was on a trip for the company as president. The automobile was the property of the company. Randolph was invited by Wood, who was then and there acting as president, to ride and drive the automobile for him. It is well settled under the law of Georgia that the president of a corporation is its alter ego, presumptively in charge of its affairs, and with the power to act for it within the scope of its ordinary business and his usual official duties. Franklin Savings & Loan Co. v. Branan, 54 Ga.App. 363, 188 S.E. 67, and cases there cited; Section 22-712 Georgia Code.
The case of White v. J. E. Levi & Co., 137 Ga. 269, 73 S.E. 376, which is relied upon heavily by the defendants, and also that line of cases cited for them in brief, have factual backgrounds entirely different from the facts of the case with which we have to deal. Here, the president of the corporation was in the automobile and in charge and about the business of the company. See the cases of McGhee v. Kingman & Everett, 49 Ga.App. 767, 176 S.E. 55; Baker v. H. E. Lowe Electric Co., 47 Ga.App. 259, 170 S.E. 337; 5 Am.Jur. § 383, p. 721.
The court gave to the jury a very full and fair charge covering every phase of the case.
We find no reversible error in the record, and the judgment is
Affirmed.